Citation Nr: 0731801	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  04-39 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a right inguinal hernia. 

2.  Entitlement to an initial compensable evaluation for 
residuals of a left eye injury. 

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from June 1975 to June 1979.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In August 2006, the Board remanded these claims to the RO via 
the Appeals Management Center in Washington, D.C.  In its 
Remand, the Board inadvertently failed to include the 
veteran's claim of entitlement to a 10 percent evaluation 
based on multiple, noncompensable service-connected 
disabilities as an issue on appeal.  Therefore, when VA 
provided the veteran VCAA notice on his claims as instructed 
in the Remand, it did not mention this claim in the notice.  
A Remand for further notification is not necessary, however, 
because, as noted below, initial compensable evaluations are 
assignable for the veteran's hernia and left eye 
disabilities.  The claim of entitlement to a 10 percent 
evaluation based on multiple, noncompensable service-
connected disabilities is thus moot.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  In April 2004, the veteran experienced a recurrence of 
his postoperative, readily reducible right inguinal hernia.  

3.  Since May 2004, when the veteran underwent repair of the 
hernia, the veteran has experienced residuals of the repair, 
including pain and guarding to deep palpation of the right 
inguinal area and two well-healed surgical scars.

4.  Residuals of the veteran's left eye injury include 
scarring with diminished image.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 10 percent 
evaluation for residuals of a right inguinal hernia have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.7, 4.114, Diagnostic Code 7338 (2006).

2.  The criteria for entitlement to an initial 10 percent 
evaluation for residuals of a left eye injury have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.84a, Diagnostic Code 6011 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating them 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants a 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated May 2004, August 2006 and November 
2006, the first sent before initially deciding those claims 
in a rating decision dated July 2004.  The timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.  

The content of the notice letters, considered collectively, 
also reflects compliance with the requirements of the law as 
found by the Court in Pelegrini II and Dingess/Hartman.  In 
the letters, the RO acknowledged the veteran's claims, 
notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, informed him of VA's duty to assist, and indicated that 
it was developing his claims pursuant to that duty.  The RO 
also provided the veteran all necessary information on 
disability ratings and effective dates.  As well, it 
identified the evidence it had received in support of his 
claims and the evidence it was responsible for securing.  The 
RO noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain such records 
on his behalf.  The RO also advised the veteran to identify 
or submit any evidence he had in his possession, which 
pertained to his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to these claims, including 
service medical records and post-service VA treatment 
records.  The veteran does not now claim that there is any 
outstanding evidence for VA to secure in support of his 
claims.  The RO also conducted medical inquiry in an effort 
to substantiate the veteran's claims by affording him VA 
examinations, during which examiners addressed the severity 
of the disabilities at issue in this decision.  Since then, 
the veteran has not alleged that the reports of these 
examinations are inadequate to decide his claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

The veteran claims entitlement to higher initial evaluations 
for a right inguinal hernia and residuals of a left eye 
injury.  He asserts that the noncompensable evaluations 
initially assigned these disabilities do not accurately 
reflect the severity of all associated symptomatology.  He 
takes issue with the RO's finding that he does not have a 
hernia.  He points out that, one month after he filed his 
claim for service connection for a hernia, he underwent 
surgery therefor.  He further points out that, since then, he 
has had pain in the right lower quadrant of his abdomen.  The 
veteran also argues that residuals of his in-service left eye 
injury include decreased visual acuity. 

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Hernia

The RO has rated the veteran's right inguinal hernia as 
noncompensably (0 percent) disabling pursuant to Diagnostic 
Code (DC) 7338.  DC 7338 provides that a noncompensable 
evaluation is assignable for a small, reducible inguinal 
hernia, or one without true hernia protrusion, or one that is 
not operated, but remediable.  A 10 percent evaluation is 
assignable for an inguinal hernia that is postoperative, 
recurrent, readily reducible and well supported by a truss or 
belt.  A 30 percent evaluation is assignable for an inguinal 
hernia that is small, postoperative, recurrent, or unoperated 
irremediable, not well supported by a truss, or not readily 
reducible.  38 C.F.R. § 4.114, DC 7338 (2006).

In this case, the evidence establishes that the veteran's 
hernia disability picture more nearly approximates the 
criteria for an initial 10 percent evaluation for the entire 
appeal period at issue in this decision.      

The veteran had his first inguinal hernia in service in 1979.  
This hernia, found on the right side, necessitated repair in 
June 1979.  In April 2004, the veteran filed a claim for 
service connection for a right inguinal hernia after a VA 
physician discovered that the hernia had recurred and had not 
resolved after the 1979 repair.  Thereafter, in May 2004, the 
veteran underwent another repair.  VA outpatient treatment 
records do not indicate whether, prior to the repair, the 
veteran's hernia was well supported by a truss or a belt; 
however there is no evidence of record establishing 
otherwise.  Certainly, the hernia was readily reducible; 
otherwise, the veteran would not have been scheduled for 
hernia surgery.  In light of these facts, the Board finds 
that, as of April 2004, when the veteran filed his claim, his 
right inguinal hernia was 10 percent disabling under DC 7338.

Since the repair, the veteran has consistently reported pain 
in the right quadrant of his abdomen.  During VA digestive 
conditions examinations conducted in October 2004 and August 
2005, VA examiners recorded the veteran's subjective 
complaint of pain and noted residual well-healed post-
operative scars at the site of the repair, but ruled out the 
presence of a recurring hernia.  One VA examiner objectively 
confirmed pain to deep palpation of the right inguinal area 
and noted guarding in the same area.  This finding 
establishes that the veteran now has residuals of the repair, 
which warrant the continuance of the 10 percent evaluation 
for the entire appeal period at issue in this decision.  

An initial evaluation in excess of 10 percent is not 
assignable during any period of time at issue in this 
decision as the evidence does not establish that the 
veteran's right inguinal hernia has recurred since the 2004 
repair.  Moreover, the residuals resulting from the repair, 
including the pain and guarding, may not be considered so 
severe as to be irremediable.  It is quite possible that, in 
the future, such residuals might improve or abate.

B.  Left Eye

The RO has rated residuals of the veteran's left eye injury 
as noncompensably disabling pursuant to Diagnostic Code (DC) 
6009.  DC 6009 provides that an unhealed injury of the eye, 
in chronic form, is to rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
A minimum rating of 10 percent is to be assigned during 
active pathology.  38 C.F.R. § 4.84a, DC 6009 (2006).

Also pertinent to the veteran's left eye claim is DC 6011.  
This DC provides that a 10 percent evaluation is assignable 
for unilateral or bilateral localized scars of the retina, 
atrophy, or irregularities of, centrally located, with 
irregular, duplicated, enlarged or diminished image.  38 
C.F.R. § 4.84a, DC 6011 (2006).

In this case, the evidence establishes that the veteran's 
left eye disability picture more nearly approximates the 
criteria for an initial 10 percent evaluation for the entire 
appeal period at issue in this decision.      

During service, in July 1976, a foreign body imbedded itself 
in the veteran's left eye, causing blurred vision.  
Initially, a medical professional attempted to remove it 
using a needle.  However, a rust ring remained, necessitating 
another attempt at removal.  Two days later, the veteran's 
cornea was noted to be healing with no evidence of infection.

Since the in-service left eye injury, the veteran has 
consistently reported a decrease in visual acuity and blurry 
vision secondary to the injury.  During VA outpatient 
treatment visits dated since July 2004 and a VA examination 
conducted in November 2004, medical professionals associated 
high astigmatism and a corneal scar with the old left eye 
injury.  They also noted left eye corrected visual acuity of, 
at worst, 20/40.  Therefore, as alleged, the veteran now has 
residuals of the injury.  These residuals, included scarring 
and diminished image, warrant the initial assignment of a 10 
percent evaluation for the entire appeal period at issue in 
this decision under DC 6011, by analogy.  

An initial evaluation in excess of 10 percent is not 
assignable under any applicable DC during any period of time 
at issue in this decision as the evidence does not establish 
that the residuals of the left eye injury cause pain or 
vision impairment greater than 20/40, or necessitate rest or 
episodic incapacity.  See 38 C.F.R. § 4.84a, DCs 6009, 6011, 
Table V (2006).

3.  Conclusion

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded different 
evaluations in the future should either of his disability 
pictures change.  See 38 C.F.R. § 4.1.  At present, however, 
the evaluations noted above are the most appropriate given 
the medical evidence of record.  

In light of the foregoing, the Board concludes that the 
criteria for entitlement to higher initial evaluations for a 
right inguinal hernia and residuals of a left eye injury have 
been met.  In reaching this decision, the Board considered 
the complete history of the veteran's disabilities as well as 
the current clinical manifestations and the effect each 
disability has on the earning capacity of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2006).  As the evidence in this 
case supports the veteran's claims, they must be granted.


ORDER

An initial 10 percent evaluation for residuals of a right 
inguinal hernia is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits. 

An initial 10 percent evaluation for residuals of a left eye 
injury is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


